Fourth Court of Appeals
                                       San Antonio, Texas
                                            December 6, 2017

                                          No. 04-17-00770-CV

                                 IN RE RODRIGUEZ PRODUCE &
                                  FREIGHT COMPANY, LLC and
                                     Christian Eduardo Rodriguez

                                    Original Mandamus Proceeding 1


Sitting: Karen Angelini, Justice
         Rebeca C. Martinez, Justice
         Luz Elena D. Chapa, Justice

        On November 22, 2017, relators Rodriguez Produce & Freight Co., LLC and Christian
Eduardo Rodriguez filed a petition for writ of mandamus, complaining of respondent’s denial of
their objection to respondent’s appointment as visiting judge. This court is of the opinion that a
serious question concerning the mandamus relief sought requires further consideration. See TEX.
R. APP. P. 52.8(b). The respondent may file a response to the petition for writ of mandamus
in this court no later than December 15, 2017. Any such response must conform to Texas
Rule of Appellate Procedure 52.4.

        It is so ORDERED on December 6, 2017.



                                                             PER CURIUM

ATTESTED BY:             __________________________
                         KEITH E. HOTTLE,
                         Clerk of Court




1
 This proceeding arises out of Cause No. DC-15-203, styled Rosa Navarro, et al. v. Rodriguez Produce & Freight
Company, LLC, et al., pending in the 229th Judicial District Court, Duval County, Texas. The Honorable Jose
Longoria signed the order at issue in this proceeding.